Citation Nr: 0321315	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  94-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for spastic paraplegia of 
the lower extremities.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from July 1966 to 
July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, determined that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for spastic paraplegia of 
the lower extremities.  In a decision dated in March 1996, 
the Board found that new and material evidence had been 
received to reopen the veteran's claim and remanded the case 
to the RO for additional development.  After completing the 
requested development and readjudicating the issue on appeal, 
the RO denied entitlement to service connection for spastic 
paraplegia of the lower extremities.  The RO returned the 
case to the Board, and in a decision dated in July 1998, the 
Board denied the claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in August 1999, the Court granted the joint 
motion of the parties, vacated the Board's July 1998 decision 
and remanded the matter to the Board for further proceedings 
consistent with the order and joint motion.  In August 2000, 
after obtaining the opinion of an independent medical expert 
under the provisions of 38 U.S.C. § 7109 and providing the 
veteran's attorney the opportunity to submit additional 
evidence and argument, the Board again denied the claim.   

The veteran appealed the Board's August 2000 decision to the 
Court.  In an order dated in March 2001, the Court granted an 
unopposed motion for readjudication of the case for 
readjudication in light of passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified in pertinent part at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  The Court 
vacated the Board's decision and remanded the case to the 
Board.  

In February 2002, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
addition development of the veteran's claim.  As part of that 
development, in a letter dated in March 2002, the Board 
requested that the veteran identify health care providers and 
provide authorization forms so that the Board could request 
identified medical records.  The Board informed the veteran 
that if he wished to do so, he could get those records and 
send them to the Board.  In the letter, the Board requested 
that the veteran complete the enclosed forms as soon as 
possible, preferably within 30 days of the date of the 
letter.  

In conjunction with its development of the claim the Board 
obtained additional VA medical records and an opinion from a 
radiation oncologist.  In addition, the Board requested that 
the veteran have a neurology examination and that the 
neurologist answer specific questions posed by the Board.  
The neurology examination took place in June 2002.  The Board 
determined that the neurologist had not responded fully to 
its opinion request, and in October 2002 requested that the 
neurologist clarify his opinion.  The neurologist provided an 
additional opinion in November 2002.  In April 2003, the 
Board provided the veteran with a copy of the June 2002 
neurological evaluation and the November 2002 opinion and 
offered him the opportunity to submit additional evidence or 
argument.  In a letter dated in April 2003 and received at 
the Board in May 2003, the veteran presented additional 
argument pertaining to his claim.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claim as well as his 
and VA's obligation in obtaining that 
evidence.  See 38 C.F.R. § 3.159 (2002).  

2.  After accomplishment of any 
additional development deemed necessary, 
the RO should readjudicate the veteran's 
claim for service connection for spastic 
paraplegia of the lower extremities.  The 
RO should address all contentions and 
arguments made by the veteran, including 
that his disability is a result of 
radiation treatment for his service-
connected seminoma of the right testicle.  
The RO should also address the contention 
that the veteran's disability is related 
to scar tissue involving the nerves in 
the pelvic and abdominal area secondary 
to lymph node dissection in August 1969.  

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his attorney with a new 
supplemental statement of the case (SSOC) 
that addresses all evidence added to the 
record since its most recent SSOC, which 
is dated in April 1998.  The veteran and 
his attorney should be provided an 
appropriate opportunity to respond.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	REOBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

